DETAILED ACTION
The concurrent preliminary amendment filed on December 30, 2019 has been entered.
Claims 2 and 5 are cancelled, and claims 1, 3-4 and 6-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of grooves respectively formed by the flat pipe bent portion[s] … wherein the plurality of grooves are equally apart from each other, and wherein depths of the grooves are set equal to each other” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “heat exchanger,” whereas claim 9 recites the combination of a “refrigeration cycle apparatus” with the “heat exchanger.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim(s) 1, 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (DE 3813339) with English translation in view of Japanese Utility document (JP 3-96574) with English translation.
	Rudolph et al. discloses a heat exchanger, comprising:
	a first header tank (top, Figure 2);
	a second header tank (bottom, Figure 2) arranged so as to be apart from the first header tank; and
	a plurality of heat exchange members 20/10 (obvious variants in Figure 7), which are each coupled to the first header tank and the second header tank, and are arranged side by side (Figure 10) between the first header tank and the second header tank,
	wherein each of the plurality of heat exchange members includes:
	a flat pipe 10 (Figures 7 and 10) extending from the first header tank to the second header tank; and 
	wherein a width direction of each of the flat pipes 10 intersects with a direction in which the plurality of heat exchange members are arranged side by side (Figure 10),
	wherein each of the flat pipes 10 has one or more flat pipe bent portions, each forming a groove extending along the longitudinal direction of the flat pipes 10,
	wherein each of the plurality of heat exchange members has a center line along the width direction of each of the flat pipes 10, and
	but does not disclose the heat exchange member includes a heat transfer plate integrated with the flat pipe 10 along a longitudinal direction of the flat pipe,

wherein each of the extending portions has one or more heat transfer plate bent portions, each forming a groove extending along the longitudinal direction of the flat pipes 10, and
wherein, when each of the plurality of heat exchange members is viewed along the longitudinal direction of the flat pipes 10, a corresponding one of the flat pipes 10 and a corresponding one of the extending portions are continuous on the center line of the heat exchange member.
	JU document (Figures 1 and 3) discloses a heat exchanger, comprising:
	a first header tank 1;
	a second header tank 2 arranged so as to be apart from the first header tank 1; and
	a plurality of heat exchange members, which are each coupled to the first header tank 1 and the second header tank 2, and are arranged side by side between the first header tank 1 and the second header tank 2,
	wherein each of the plurality of heat exchange members includes:
	a flat pipe 3 extending from the first header tank 1 to the second header tank 2; and 
a heat transfer plate 4 integrated with the flat pipe 3 along a longitudinal direction of the flat pipe 3,
	wherein each of the heat transfer plates includes an extending portion extending outward in the width direction of each of the flat pipes 3 from one end of a corresponding one of the flat pipes 3 in the width direction, and

	wherein each of the plurality of heat exchange members has a center line along the width direction of each of the flat pipes 3, and
	wherein, when each of the plurality of heat exchange members is viewed along the 
longitudinal direction of the flat pipes 3, a corresponding one of the flat pipes 3 and a corresponding one of the extending portions are continuous on the center line of the heat exchange member for the purpose of improving heat transfer and/or pressure drop.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Rudolph et al. a heat transfer plate integrated with the flat pipe along a longitudinal direction of the flat pipe, wherein each of the heat transfer plates includes an extending portion extending outward in the width direction of each of the flat pipes from one end of a corresponding one of the flat pipes in the width direction for the purpose of improving heat transfer and/or pressure drop as recognized by JU document.
Regarding claim 3, Figure 2 of JU document (page 4, last six lines) discloses each of the heat transfer plates 4 includes a heat transfer plate main body portion, which is continuous with the extending portion in a state of overlapping a corresponding one of the flat pipes 3, and wherein each of the heat transfer plate main body portions is fixed to a corresponding one of the flat pipes 3 through intermediation of a brazing filler metal.
	Regarding claim 4, Figure 3 of JU document discloses when each of the plurality of heat exchange members is viewed along the width direction of each of the flat pipes 3, the extending portion 4 is located to fall within a region of a corresponding one of the flat pipes 3.
.

Claim(s) 1, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (DE 3813339) in view of Mishiro (JP 2008-202896) with English translation.
	Rudolph et al. discloses a heat exchanger, comprising:
	a first header tank (top, Figure 2);
	a second header tank (bottom, Figure 2) arranged so as to be apart from the first header tank; and
	a plurality of heat exchange members 20/10 (obvious variants in Figure 7), which are each coupled to the first header tank and the second header tank, and are arranged side by side (Figure 10) between the first header tank and the second header tank,
	wherein each of the plurality of heat exchange members includes:
	a flat pipe 10 (Figures 7 and 10) extending from the first header tank to the second header tank; and 
	wherein a width direction of each of the flat pipes 10 intersects with a direction in which the plurality of heat exchange members are arranged side by side (Figure 10),
	wherein each of the flat pipes 10 has one or more flat pipe bent portions, each forming a groove extending along the longitudinal direction of the flat pipes 10,
	wherein each of the plurality of heat exchange members has a center line along the width direction of each of the flat pipes 10, and
	but does not disclose the heat exchange member includes a heat transfer plate integrated with the flat pipe 10 along a longitudinal direction of the flat pipe,

wherein each of the extending portions has one or more heat transfer plate bent portions, each forming a groove extending along the longitudinal direction of the flat pipes 10, and
wherein, when each of the plurality of heat exchange members is viewed along the longitudinal direction of the flat pipes 10, a corresponding one of the flat pipes 10 and a corresponding one of the extending portions are continuous on the center line of the heat exchange member.
	Mishiro (Figures 1 and 9) discloses a heat exchanger, comprising:
	a first header tank 1;
	a second header tank 2 arranged so as to be apart from the first header tank 1; and
	a plurality of heat exchange members, which are each coupled to the first header tank 1 and the second header tank 2, and are arranged side by side between the first header tank 1 and the second header tank 2,
	wherein each of the plurality of heat exchange members includes:
	a flat pipe 3/15 (variant in Figure 9) extending from the first header tank 1 to the second header tank 2; and 
a heat transfer plate 14 integrated with the flat pipe 15 along a longitudinal direction of the flat pipe 15,
	wherein each of the heat transfer plates includes an extending portion extending outward in the width direction of each of the flat pipes 15 from one end of a corresponding one of the flat pipes 15 in the width direction, and

	wherein each of the plurality of heat exchange members has a center line along the width direction of each of the flat pipes 15, and
	wherein, when each of the plurality of heat exchange members is viewed along the longitudinal direction of the flat pipes 15, a corresponding one of the flat pipes 15 and a corresponding one of the extending portions 14 are continuous on the center line of the heat exchange member for the purpose of improving heat transfer and/or pressure drop.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Rudolph et al. a heat transfer plate integrated with the flat pipe along a longitudinal direction of the flat pipe, wherein each of the heat transfer plates includes an extending portion extending outward in the width direction of each of the flat pipes from one end of a corresponding one of the flat pipes in the width direction for the purpose of improving heat transfer and/or pressure drop as recognized by Mishiro.
	Regarding claim 4, Figure 9 of Mishiro discloses when each of the plurality of heat exchange members is viewed along the width direction of each of the flat pipes 15, the extending portion 14 is located to fall within a region of a corresponding one of the flat pipes 15.
Regarding claim 6, Figure 9 of Mishiro discloses the extending portion 14 extends from each of the one end of a corresponding one of the flat pipes 15 in the width direction and the another end of the corresponding one of the flat pipes 15 in the width direction, and wherein, when each of the heat exchange members is viewed along the longitudinal direction of the flat 
Regarding claim 9, as best understood, Mishiro (paragraph 2) discloses a refrigeration cycle apparatus, comprising the heat exchanger.

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (DE 3813339) in view of Mishiro (JP 2008-202896) as applied to claim(s) 1, 4, 6 and 9 above, and further in view of Suematsu et al. (JP 2006-284123) with English translation.
The combined teachings of Rudolph et al. and Mishiro further discloses the heat transfer plate bent portion 14 of Mishiro (Figure 9) having a plurality of grooves being equally apart from each other, and having depths set equal to each other; 
but does not disclose the flat pipe bent portions 10 of Rudolph et al. having a plurality of grooves, wherein the plurality of grooves are equally apart from each other, and wherein depths of the grooves are set equal to each other.
	Suematsu et al. (Figures 1-2) discloses a heat exchanger, comprising:
	a first header tank 2;
	a second header tank 3 arranged so as to be apart from the first header tank 2; and
	a plurality of flat pipes 4, which are each coupled to the first header tank 2 and the second header tank 3, and are arranged side by side between the first header tank 2 and the second header tank 3,
	wherein each of the flat pipes 4 has a plurality of flat pipe bent portions 5, each forming a groove extending along the longitudinal direction of the flat pipes 4, wherein the plurality of 
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Rudolph et al. and Mishiro the flat pipes having a plurality of flat pipe bent portions, wherein the plurality of grooves are equally apart from each other, and wherein depths of the grooves are set equal to each other for the purpose of improving heat transfer as recognized by Suematsu et al..

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (DE 3813339) in view of Japanese Utility document (JP 3-96574) as applied to claim(s) 1, 3-4 and 9 above or Rudolph et al. (DE 3813339) in view of Mishiro (JP 2008-202896) as applied to claim(s) 1, 4, 6 and 9 above, and further in view of Wilkins (2,924,437).
	The combined teachings of Rudolph et al. and JU document or Rudolph et al. and Mishiro lacks reinforcing members.
	Wilkins discloses a heat exchanger, comprising:
	a first upper header tank 20;
	a second lower header tank 20 arranged so as to be apart from the first header tank 20; 
	a plurality of flat pipes 13, which are each coupled to the first header tank 20 and the second header tank 20, and are arranged side by side between the first header tank 20 and the second header tank 20; and
reinforcing members 21, which are coupled to each of the first header tank 20 and the second header tank 20, and are arranged at positions different from positions of the plurality of flat pipes 13,

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Rudolph et al. and JU document or Rudolph et al. and Mishiro reinforcing members coupled to each of the first and second header tanks for the purpose of providing strength and support to the heat exchanger as recognized by Wilkins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LEONARD R LEO/Primary Examiner, Art Unit 3763